 1
 2
 3
 4
 5                                   UNITED STATES DISTRICT COURT
 6                                           DISTRICT OF NEVADA
 7
 8   ARMANDO JOACHIN, on his behalf and on,    )
     behalf of others similarly situated,      )
 9                                             )
                       Plaintiff,              )                  Case No. 2:18-cv-00793-GMN-DJA
10                                             )
     vs.                                       )                  ORDER
11                                             )
     HOMETOWN EATS, INC., et al.,              )
12                                             )
                       Defendants.             )
13   __________________________________________)
14          This matter is before the Court on Defense Counsel Scott A. Knight’s Motion to Withdraw
15   (ECF No. 52), filed on September 16, 2019. Pursuant to Local Rule (“LR”) IA 11-6, “[n]o attorney
16   may withdraw after appearing in a case except by leave of Court after notice has been served on the
17   affected client and opposing counsel.” See LR IA 11-6(b). Having reviewed the motion, the Court
18   finds that requirements of LR IA 11-6(b) have been met. Mr. Knight indicates that communication with
19   Defendants has ceased and Defendants have failed to make timely payment of money owed to the firm
20   necessitating his withdrawal. The Court will require that Defendants Rex F. Henriott and Alejandra
21   Meza-Cervantes notify the Court by October 16, 2019 as to their intent to proceed pro se or with other
22   representation. Failure to do so may result in dispositive sanctions.
23          Further, the Court will require Defendant Hometown Eats, Inc. to advise the Court if it will
24   retain new counsel by October 16, 2019 as it must retain new counsel if it intends to continue to litigate
25   this matter. See United States v. High Country Broad., 3 F.3d 1244, 1245 (9th Cir. 1993) (per curiam);
26   In re Am. W. Airlines, 40 F.3d 1058, 1059 (9th Cir. 1994) (stating that “[c]orporations and other
27   unincorporated associations must appear in court through an attorney.”). Filing a notice of new counsel
28   on or before October 16, 2019 is sufficient to comply with the Court’s order. Failure to respond may
 1   result in a recommendation to the United States District Judge assigned to this case that dispositive
 2   sanctions be issued against Defendant Hometown Eats, Inc.
 3             IT IS HEREBY ORDERED that Defense Counsel Scott A. Knight’s Motion to Withdraw
 4   (ECF No. 52) is granted.
 5             IT IS FURTHER ORDERED that Defendants Rex F. Henriott and Alejandra Meza-Cervantes
 6   shall notify the Court as to whether they intend to proceed pro se or retain counsel by October 16,
 7   2019. Failure to notify the Court as to their representation status may subject them to dispositive
 8   sanctions, including a recommendation for dismissal of this action.
 9             IT IS FURTHER ORDERED that Defendant Hometown Eats, Inc. shall have until October
10   16, 2019 to advise the Court if it will retain new counsel. Failure to notify the Court as to their new
11   representation may subject it to dispositive sanctions, including a recommendation for dismissal of this
12   action.
13             IT IS FURTHER ORDERED that the Clerk of the Court shall add the last known addresses of
14   Defendants to the civil docket and send a copy of this Order to Defendants’ last known addresses:
15   Rex F. Henriott
16   1801 North Green Valley Parkway, #2211
17   Henderson, NV 89074
18   702-763-0836
19   rexhenriott@yahoo.com
20   Alejandra Meza-Cervantes
21   1801 North Green Valley Parkway, #2211
22   Henderson, NV 89074
23   702-763-0831
24   alemessages31@yahoo.com
25
26   ///
27   ///
28   ///

                                                          2
 1   Hometown Eats, Inc.
 2   c/o Registered Agent, Alejandra Meza-Cervantes
 3   5715 South Pecos Road
 4   Las Vegas, NV 89120
 5   702-763-0831
 6   Alemessages31@yahoo.com
 7          Dated this 18th day of September, 2019.
 8
 9
10                                                    ___________________________________
                                                      Daniel J. Albregts
11                                                    United States Magistrate Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      3
